IN THE
                 TENTH COURT OF APPEALS

                      No. 10-14-00355-CV

WILLIAM M. WINDSOR,
                                           Appellant
v.

SAM ROUND,
                                           Appellee


                      No. 10-15-00069-CV

WILLIAM M. WINDSOR,
                                           Appellant
v.

KELLIE MCDOUGALD,
                                           Appellee


                      No. 10-15-00092-CV

WILLIAM WINDSOR,
                                           Appellant
v.

JOEYISALITTLEKID, ET AL,
                                           Appellees
                              From the 378th District Court
                                  Ellis County, Texas
                                 Trial Court No. 88611


                               CONCURRING OPINION


       In these proceedings, the Court now affirms the trial court’s orders that: granted

Round’s special appearance, granted McDougald’s motion for sanctions, and dismissed

Windsor’s underlying suit in the trial court case number 88611 for want of prosecution.

I would have dismissed these proceedings three years ago which would have had the

same effect.1 See Nos. 10-14-00355-CV, Windsor v. Round; 10-14-00392-CV, Windsor v.

Fleming, 10-15-00069-CV, Windsor v. McDougald; and 10-15-00092-CV, Windsor v.

Joeyisalittlekid, et al. (Tex. App.—Waco Aug. 3, 2016, Gray, C.J., dissent to Orders) (not

designated for publication). The effect of the opinion and resulting judgments is to affirm

the trial court’s orders granting a special appearance, sanctions, and a dismissal. Thus,

while I do not join the Court’s opinion, I respectfully concur in the effect of the Court’s

judgments.

       As I noted in my dissent to the referenced orders on August 3, 2016, the simple

action of again striking Windsor’s brief was obviously inadequate to address the




1
 Another Windsor proceeding was disposed of by this Court on August 7, 2019: 10-14-00392-CV, Windsor
v. Fleming.
Windsor v. Round
Windsor v. McDougald
Windsor v. Joeyisalittlekid, et al.                                                           Page 2
overarching problem in that Windsor has exhibited a flagrant disregard for the legislative

enactments and the rules of the judicial branch and has, at every turn, demonstrated a

complete disregard for the orderly administration of justice. He has frustrated the

judicial process and used it as a tool of oppression against his victims and as a means to

delay the ultimate disposition of proceedings in which he was involved, many of which

he started. Windsor failed to follow explicit orders of this Court and filed unnecessary

and frivolous notices of appeal, motions, and new proceedings. In my opinion, it is long

past the time, and this Court would be totally justified, to dismiss these appeals, thus

affirming the trial court’s orders about which Windsor complains.

        While the Court goes into some extensive history of this proceeding, it is

worthwhile to be familiar with and understand the result of Windsor’s pattern and

litigation techniques. Windsor had so burdened the federal courts that a federal court

rendered an order enjoining him from filing any proceeding in a state or federal court

without the prior approval of a federal judge in the district where the proceeding was to

be filed. Windsor has argued that we are not bound by this federal injunction. He may

be right in his argument that a State of Texas court is not bound by it. Windsor convinced

the trial court to ignore the injunction.

        Windsor is wrong, however, to think that he is not bound by this federal

injunction. He is also wrong to think that we cannot act upon his violation of that


Windsor v. Round
Windsor v. McDougald
Windsor v. Joeyisalittlekid, et al.                                                 Page 3
injunction; his failure to comply with it. In this regard, he had been advised to seek

approval for the filings not only of the proceedings he had filed in Ellis County, but also

of the various appeals he had filed in this Court.

        Eventually, Windsor requested and obtained a setting for a hearing before a

federal district court to seek the court’s approval to file these proceedings. When the date

for the hearing approached, Windsor rescheduled the hearing so that he could attend

telephonically. When the scheduled date for the rescheduled telephonic hearing was

near, he unilaterally cancelled the hearing.

        As the district court found, the proceeding was not dismissed because it was moot.

The hearing was dismissed because the filing party, Windsor, asked that it be dismissed.

This left Windsor in the legal position in state court, this Court, that he was in before the

federal court proceeding was dismissed at his request. Windsor was in violation of the

injunction because it was filed without the federal court’s approval.

        And when the trial court and this Court were diligently trying to proceed to hear

and consider and resolve his complaints, Windsor filed a petition for removal of the

proceeding to South Dakota. The effort to remove his case to a federal court in another

state was destined for failure because there is no legal basis for a plaintiff in a state court

proceeding that selected the venue in the first instance to then remove it to federal court.

Further, removal of a pending Texas state court proceeding to a South Dakota federal


Windsor v. Round
Windsor v. McDougald
Windsor v. Joeyisalittlekid, et al.                                                      Page 4
court is so unsupported by any legal authority and lacking in any legal basis that it can

only have been intended for an improper purpose.            Moreover, by removing the

proceeding to a federal district court, he was in direct violation of the previously

mentioned federal pre-filing injunction because he was entering a federal court by the

removal petition and had not obtained the approval of a federal judge to do so.

        By these two specific actions, as well as his many others, it is clear that Windsor

has no regard for the proper and orderly administration of justice and is using the process

to trifle with our patience and our jurisdiction, making a mockery of the judicial process.

See Browning v. Ryan, 756 S.W.2d 379, 385 (Tex. App.—Dallas 1988, writ denied); Humble

Exploration Co. v. Browning, 677 S.W.2d 111, 114 (Tex. App.—Dallas 1984, writ ref’d n.r.e.).

See also Spence v. State National Bank, 5 S.W.2d 754, 756 (Tex. Comm'n App. 1928, jdgmt

adopted). Accordingly, I would dismiss these appeals without regard to the merits and

would thus not engage in the waste of time and resources of spending 38 pages to address

6 issues, several of which the Court finds are either not preserved or that they are

inadequately briefed.

        We have previously dismissed another of Windsor’s appeals. See Windsor v.

Joeyisalittlekid, No. 10-15-00199-CV, 2015 Tex. App. LEXIS 7354 (Tex. App.—Waco July 16

2015, no pet.) (mem. op) (appeal dismissed noting Windsor’s efforts to mislead the court

and the failure of Windsor to follow the court’s instructions). We should have done the


Windsor v. Round
Windsor v. McDougald
Windsor v. Joeyisalittlekid, et al.                                                   Page 5
same thing with these appeals three years ago. Because the Court effectuates the right

result by now affirming the trial court’s orders granting a special appearance, sanctions,

and dismissal, which is the functional equivalent to dismissing the appeals, I respectfully

concur in the Court’s judgments but not the opinion or basis thereof.




                                          TOM GRAY
                                          Chief Justice

Concurring Opinion issued and filed August 28, 2019.




Windsor v. Round
Windsor v. McDougald
Windsor v. Joeyisalittlekid, et al.                                                  Page 6